Exhibit 10.16

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made and
entered into this 29th day of December, 2006 by and among Irvine Sensors
Corporation, a Delaware corporation (the “Company”) and Pequot Private Equity
Fund III, L.P. and Pequot Offshore Private Equity Partners III, L.P.
(collectively “Pequot”) and inures to the benefit of each of the Company’s and
Pequot’s current, former and future parents, subsidiaries, related entities, and
insurance carriers as well as their fiduciaries, predecessors, successors,
officers, directors, partners, agents, affiliates, advisors, employees,
stockholders and assigns (collectively referred to herein as “Releasees”). Each
of the Company and Pequot are sometimes referred to herein as a “Party,” and
collectively as the “Parties.” Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to them in the Securities Purchase
Agreement dated as of December 30, 2005 (the “Securities Purchase Agreement”)
between the Company and Pequot, or the Notes and Warrants, as applicable,
referred to therein.

RECITALS

A. WHEREAS, Pequot loaned to the Company the principal amount of $10,000,000
pursuant to the Notes and the other agreements and instruments between the
Company (or its subsidiaries) and Pequot identified on Schedule A hereto
(collectively, the “Transaction Documents”);

B. WHEREAS, a dispute has arisen regarding alleged Events of Default and certain
other matters under the Notes;

C. WHEREAS, Longview Fund, L.P. and Alpha Capital Anstalt (collectively, the
“New Investors”) desire to purchase the Notes from Pequot and enter into a new
loan agreement with the Company to fund the concurrent repayment in full of all
of the Company’s outstanding obligations to Square 1 Bank (the “Refinancing”);
and

D. WHEREAS, the Parties wish to permanently resolve all disputes between them
and all claims against each other.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the agreements and
covenants contained herein, the Parties agree as follows:

1. Settlement. In compromise and settlement of the claims and disputes among the
Parties, the Parties agree to the following:

(a) Assignment of the Notes. Pequot shall assign (the “Assignment”) and deliver
all of the original Notes, as well the Security Agreement and each Subsidiary
Security Agreement identified as Items 12 through 18 on Schedule A attached
hereto (the “Assigned Security Agreements”), to the New Investors in exchange
for one lump-sum cash payment by the New Investors to Pequot in the aggregate
amount of $10,000,000 (the “Purchase Price”), which shall be paid at the closing
of the Assignment (the “Closing”), all on the terms



--------------------------------------------------------------------------------

and conditions set forth in the Addendum to Assignment of Series 1 and Series 2
Senior Subordinated Secured Convertible Notes Dated December 30, 2005. The
Assignment and the Refinancing are collectively referred to herein as the
“Transaction.”

(b) Settlement Payment. As partial consideration for this Agreement and in
connection with the Refinancing and the amount due to Pequot under the Notes,
the Company agrees to pay to Pequot a settlement payment in the amount of
$1,250,000 (the “Settlement Amount”). The Settlement Amount will be paid as
described in paragraph 1(c) below.

(c) Warrants. The Company acknowledges that the issuance of warrants and other
securities to the New Investors in connection with the Refinancing will
automatically trigger an anti-dilution adjustment to each of the Warrants as
described in Section 2 below. On the date of the Closing of the Refinancing and
immediately after consummation thereof on December 29, 2006, Pequot agrees to
exercise a portion of the Warrants to purchase 1,346,154 Warrant Shares for
cash, the total exercise price being $1,750,000.20. Pequot will promptly remit
on December 29, 2006 by wire transfer to the Company an aggregate of
$500,000.20, which represents the aggregate cash exercise price of $1,750,000.20
for such Warrant Shares less the Settlement Amount, and the Company agrees to
have such Warrant Shares delivered electronically to Pequot no later than
Friday, December 29, 2006.

(d) Mandatory Exercise. Subject to the provisions of this Section 1(d) and
Section 3 hereof, Pequot shall exercise the Warrants to purchase an additional
902,267 Warrant Shares for cash no later than 75 days following the Closing or,
if such date is not a Business Day, the next succeeding Business Day following
such 75 day period (such final date, the “Mandatory Exercise Date”) and shall
immediately remit to the Company by wire transfer the aggregate of $403,500.23,
which represents the aggregate cash exercise price of $1,172,947.10 for such
Warrant Shares (the “Mandatory Exercise”) less the Interest as described in
Section 1(e) below, and less the expense reimbursement described in Section 1(f)
below, and the Company shall immediately deliver to Pequot 902,267 Warrant
Shares in freely transferable electronic form; provided that Pequot’s obligation
to complete the Mandatory Exercise is subject to each of the following
conditions being satisfied on the earlier of the actual exercise date of the
Warrants or the Mandatory Exercise Date (the “Conditions”): (i) the Closing of
the Transaction has been publicly announced by the Company; (ii) the average
daily VWAP of the Company’s Common Stock has, for any seven consecutive trading
days following and during the effective registration of such Warrant Shares for
resale with the Commission (and all of the other Conditions are satisfied during
such seven day period), exceeded 110% of the Exercise Price of the Warrants;
(iii) the number of authorized but unissued and otherwise unreserved shares of
Common Stock is sufficient for such issuance; (iv) such Warrant Shares are
registered for resale and may be freely sold by Pequot pursuant to an effective
Registration Statement covering all of such Warrant Shares; (v) the Common Stock
is listed or quoted (and is not suspended from trading) on an Eligible Market
and such Warrant Shares are approved for listing upon issuance; (vi) such
issuance would be permitted in full without violating the rules or regulations
of any Trading Market; (vii) no public announcement of a pending or proposed
Change of Control transaction after the Closing of the Transaction has occurred
that has not been consummated; and (viii) there has been no breach,
noncompliance or other violation of this Agreement by the

 

2



--------------------------------------------------------------------------------

Company that remains uncured. Upon the request of Pequot, the Company agrees to
confirm in writing that the Conditions have been met. In the event that any of
the foregoing Conditions is not satisfied by the Mandatory Exercise Date, then
this Section 1(d) shall no longer be of any force or effect, and the Holder of
the Warrants may exercise the Warrants in accordance with their terms
(including, without limitation, on a “cashless exercise” basis). In the event
that there is any adjustment to the Exercise Price (other than as specifically
described herein), all references to dollar amounts and number of shares shall
be adjusted to preserve the economic intent of the transactions contemplated
hereunder.

(e) Accrued, Unpaid Interest. The Parties agree that $539,446.87 (the
“Interest”) represents all unpaid interest accrued on the Notes from
September 30, 2006 through the Closing, which Interest shall be payable on the
earliest of (i) the Mandatory Exercise as an offset to the aggregate exercise
price therefor as set forth in Section 1(d) above, (ii) the exercise after the
Mandatory Exercise Date by Pequot of the Warrants to purchase an aggregate of
902,267 Warrant Shares as an offset to the aggregate exercise price therefor,
(iii) such earlier date in cash at the election of the Company; or (iv) May 31,
2007 in cash. In the event the exercise of such Warrants is completed on a
cashless basis, the Company shall have the option to pay a proportional amount
of the Interest (based on the total amount of Warrants exercised on a cashless
basis relative to the 902,267 Warrant Shares to be exercised in accordance with
this Section 1(e)), in shares in the manner provided in the Notes; provided that
such shares are registered for resale and may be freely tradable by Pequot
pursuant to an effective Registration Statement filed with the Commission
covering such shares and each of the other Conditions (applied, mutatis
mutandis, to such shares) are and remain satisfied. Upon the written request of
Pequot, the Company agrees to provide written confirmation that each of such
Conditions have been satisfied. For avoidance of doubt, the number of
freely-tradable shares of Common Stock that would be issued to Pequot as payment
for the Interest shall be determined by dividing the amount of the Interest set
forth above by 93% of the arithmetic average of the VWAP for each of the 20
consecutive Trading Days prior to the exercise date (not including such date)
and rounding down to the nearest whole share. If the Company does not pay Pequot
the Interest in full by the Mandatory Exercise Date, the Company shall pay
Pequot interest on the amount of unpaid Interest for the period from and
including the Mandatory Exercise Date to but excluding the date the same is paid
in full at a rate of 18% per annum (but in no event in excess of the maximum
amount permitted by law). The Parties agree that the exercise price for the
Warrants may be paid by offsetting the Settlement Amount, the Interest and the
Expenses pursuant to Sections 1(b), 1(d), 1(e) and 1(f) of this Agreement, and
that such offsets shall qualify as “immediately available funds” as set forth in
the Warrants.

(f) Costs and Expenses. The Company shall reimburse Pequot an amount equal to
$230,000 (the “Expenses”) for the amount of the fees and expenses of Pequot’s
outside attorneys actually incurred by Pequot in connection with the alleged
defaults by the Company under the Notes, the negotiations relating to such
alleged defaults, and the negotiation and documentation related to this
Agreement and the Transaction. An amount equal to the Expenses shall be payable
by the Company (i) by an offset from the Warrant exercise price in connection
with the Mandatory Exercise, or (ii) by wire transfer to Pequot on the Mandatory
Exercise Date in the event the Mandatory Exercise has not been completed by such
date. If the Company does not pay Pequot the Expenses in full on the Mandatory
Exercise Date, the

 

3



--------------------------------------------------------------------------------

Company shall pay Pequot interest on the amount of unpaid Expenses for the
period from and including the Mandatory Exercise Date to but excluding the date
the same is paid in full at a rate of 18% per annum (but in no event in excess
of the maximum amount permitted by law).

(g) Termination of Transaction Documents; Waiver of Existing Defaults. The
Parties hereto agree that (a) upon the Closing of the Transaction, neither Party
shall have any further rights, obligations or liabilities to the other Party or
its Releasees under any of the Notes, the Assigned Security Agreements, the
Guaranty or the Side Letter, (b) upon exercise of the Warrants in full and the
Company’s delivery of all Warrant Shares in respect thereof, neither Party shall
have any further rights, obligations or liabilities to the other Party or its
Releasees under the Securities Purchase Agreement (other than the
indemnification rights contained in Sections 4.5, 4.7, 4.14, 7.19 and Article VI
of the Securities Purchase Agreement, which shall continue in full force and
effect (collectively, the “Surviving Provisions”); and (c) upon the Closing, the
Pre-Negotiation Agreement dated October 18, 2006 between the Parties, the Side
Letter and the Securities Purchase Agreement (other than the Surviving
Provisions) and the Subordination Agreement dated December 30, 2005 between
Pequot and Square 1 Bank shall terminate. Upon the Closing of the Transaction,
the Parties hereby waive any existing defaults, breaches or noncompliance of the
other Party under any of the Transaction Documents.

2. Notice of Adjustment of Warrants. The Company represents and warrants to
Pequot that the Refinancing is automatically triggering the ratchet
anti-dilution provisions set forth in the Warrants, and as a result, effective
as of the Closing: (a) the Exercise Price of all of Pequot’s outstanding
Warrants is reduced to $1.30 per share, and (b) the number of Warrant Shares
that Pequot may purchase under the Warrants is increased by 1,863,905 shares of
Common Stock to a total of 3,210,059 Warrant Shares issuable upon exercise of
the Warrants in full. For the avoidance of doubt, the Company acknowledges and
agrees that nothing in this Agreement modifies the terms of the Warrants in any
respect or shall prevent or limit any other exercise of the Warrants, additional
or other adjustment to the Exercise Price and/or the number of Warrant Shares
issuable upon exercise of the Warrants, in each case, in accordance with the
terms and conditions of the Warrants.

3. Consent to Assignment of Notes; Exercise of Warrants. Each of the Company and
Pequot hereby (a) consents to Pequot’s assignment of the Notes and the Assigned
Security Agreements to the New Investor, and (b) waives any requirement that
Pequot deliver an Exercise Notice to the Company in connection with the exercise
of the Warrants pursuant to Sections 1(b) and 1(d). Pequot hereby consents to
the Refinancing.

4. Registration Rights. Without limiting any of the Company’s obligations under
the Securities Purchase Agreement or the Warrants, the Company agrees to file a
registration statement on a Form S-3 with the Securities and Exchange Commission
in accordance with Article VI of the Securities Purchase Agreement to register
the balance of the 1,863,905 shares of Common Stock underlying the Warrants
within five Business Days following the filing of the Company’s Form 10-K for
the fiscal year ended October 2, 2006. Without limiting any of the Company’s
obligations under the Securities Purchase Agreement or the Warrants, the Company
shall use its best efforts to have such registration statement declared
effective as soon as reasonably practicable thereafter. Unless otherwise
provided in this Agreement, such registration shall be effected in accordance
with the registration rights contained in Article VI under the Securities
Purchase Agreement.

 

4



--------------------------------------------------------------------------------

5. No Actions. Except pursuant to the Assignment, each Party represents and
warrants that it has not filed, and has not assigned to any other person or
entity, any charges, rights, complaints, claims or actions against any of the
other Parties or any of the Releasees or otherwise transferred or assigned any
of its rights under the Transaction Documents.

6. Company Release. Effective on the Closing of the Transaction, the Company,
for itself and for its heirs, executors, administrators, parents, subsidiaries,
assigns and successors (collectively, the “Company Related Parties”), fully,
forever, and unconditionally releases, acquits and discharges Pequot and its
Releasees from any and all rights, actions, claims, disputes, demands, losses,
damages, debts, contracts, expenses (including cost of defense and reasonable
attorneys’ fees), liabilities and obligations of whatever nature, character or
description, whether known or unknown, suspected or unsuspected, both at law and
in equity, that the Company and the Company Related Parties had or now has or
may claim to have had arising directly or indirectly from or in connection with
any actions taken prior to the Closing of the Transaction, including, without
limitation, any claims arising out of or relating to the Notes, any issuance of
the Company’s securities, and any agreements or transactions between the Company
and the Company Related Parties on the one hand, and Pequot and its Releasees on
the other hand (the “Company Released Matters”). Moreover, the Company, for
itself and for the Company Related Parties, covenants not to sue or otherwise
institute or cause to be instituted any legal or administrative proceedings
against Pequot or any of its Releasees with respect to any Company Released
Matters. The Company, for itself and for the Company Related Parties, shall
indemnify Pequot for any action by or on behalf of the Company or any of the
Company’s officers, directors or subsidiaries brought against Pequot or any
Releasee involving the Company and relating to events prior to the Closing.
Notwithstanding the foregoing, such release shall not include the registration
rights and related indemnification for third party actions against Pequot
contained in Article VI in connection with the registration of the shares of
Common Stock underlying the Warrants.

7. Pequot Release. Effective on the Closing of the Transaction, and except as
otherwise provided in Section 12, Pequot, for itself and for its heirs,
executors, administrators, partners, managers, related entities, affiliates,
assigns and successors (collectively, the “Pequot Related Parties”), fully,
forever, and unconditionally releases, acquits and discharges the Company and
its Releasees from any and all rights, actions, claims, disputes, demands,
losses, damages, debts, contracts, expenses (including cost of defense and
reasonable attorneys’ fees), liabilities and obligations of whatever nature,
character or description, whether known or unknown, suspected or unsuspected,
both at law and in equity, that Pequot and the Pequot Related Parties had or now
has or may claim to have had arising directly or indirectly from or in
connection with any actions taken prior to the Closing of the Transaction,
including, without limitation, any claims arising out of or relating to the
Notes, any issuance of the Company’s securities, and any agreements or
transactions between Pequot and the Pequot Related Parties on the one hand, and
the Company and its Releasees on the other hand (the “Pequot Released Matters”).
Moreover, Pequot, for itself and for the Pequot Related Parties, covenants not
to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings against the Company or any of the Releasees with
respect to any Pequot Released Matters.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, such release shall not include the
indemnification for third party actions against the Company contained in Article
VI in connection with the registration of the shares of Common Stock underlying
the Warrants. Nothing herein shall limit the right to assert any claim as a
defense, counterclaim or cross-claim against a third party if Pequot or any
Pequot Related Party is the subject of any Proceeding.

8. Release of Unknown Claims. The Parties, having been informed of and having
read the provisions of California Civil Code §1542 or analogous sections of any
other applicable state laws, knowingly and intentionally waive any benefits or
protection afforded to them by Civil Code §1542 or analogous sections of any
other applicable state laws, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

The Parties expressly agree and understand that this Agreement applies to all
unknown, unsuspected and unanticipated claims, liabilities and causes of action
which any Party may have against any of the other Parties arising from acts or
omissions occurring prior to the date hereof.

9. Pequot Representations. Pequot represents, warrants and covenants to the
Company that: (a) Pequot is the sole record and beneficial owner of the Notes;
(b) except as specifically provided for in connection with the Assignment,
Pequot has not assigned or transferred the Notes or any of its rights under the
Notes, or entered into an agreement to effect such assignment or transfer; and
(c) Pequot is an “accredited investor” within the meaning of Rule 501 of
Regulation D, as presently effect and promulgated under the Securities Act of
1933, as amended.

10. Company Representations. The Company represents, warrants and covenants
that: (a) the Company has the requisite corporate power and authority to enter
into and to consummate the Transactions and otherwise to carry out its
obligations hereunder, (b) the execution and delivery of each of this Agreement
and each other agreement to be executed by the Company in connection with the
Transaction and the consummation by it of the transactions contemplated
hereunder and thereunder have been duly authorized by all necessary action on
the part of the Company and no further consent or action is required by the
Company, its Board of Directors, its stockholders or the Subsidiaries, (c) each
agreement to be executed by the Company in connection with the Transaction has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, (d) the Company, the Subsidiaries and its and each of their
respective officers, directors, employees and agents have not delivered,
provided or otherwise made available to Pequot any material nonpublic
information regarding the Company or any of its Subsidiaries, except for such
information relating to the Transaction that will be disclosed in the Company’s
Form 8-K reporting the Transaction, (e) except for the 1,863,905 shares of
Common

 

6



--------------------------------------------------------------------------------

Stock referred to in Section 4, the remaining 1,346,154 Warrant Shares have been
registered for resale pursuant to Registration Statement No. 333-131770 and such
Registration Statement has been, is and will remain effective and provide for
the free transferability of such Warrant Shares., and (f) the Company does not
believe that Pequot is an “affiliate” of the Company within the meaning of the
rules promulgated under the Securities Act.

11. Conditions. This Agreement and each Party’s obligations hereunder are
expressly conditioned upon the Closing of the Refinancing and the Assignment.

12. Company Covenants. The Company (a) shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide Pequot with any material nonpublic information
regarding the Company or any of its Subsidiaries, (b) shall hold Pequot and the
Pequot Related Parties harmless for any breach or non-compliance with
Section 12(a) of this Agreement, (c) shall, at least one Trading Day prior to
the filing of any Current Report on Form 8-K with the Commission or issuing any
press release, in each case, relating to the Transaction, provide a copy thereof
to Pequot for its review and comments and shall notify Pequot of the date that
the public disclosure of the transactions described therein will be made, (d) if
the Company chooses to issue a press release relating to the Transaction, such
press release will be issued on the same date and approximate time that the
Company files such 8-K regarding the Transaction with the Commission, and
(e) without limiting any of the Company’s obligations under the Securities
Purchase Agreement, shall indemnify and hold harmless Pequot and any Pequot
Related Parties for their reasonable legal and other expenses (including the
costs of any investigation, preparation and travel) and for any Losses incurred
in connection any Proceeding brought by or against any Person in connection with
or as a result of any breach or failure to comply by the Company or any officer,
director, employee or agent of the Company or any of its Affiliates with any
representation, warranty or covenant in this Agreement or any covenant in the
Securities Purchase Agreement or the Warrants, in each case, as such expenses or
Losses are incurred, excluding only Losses that result directly from Pequot’s or
a Pequot Related Party’s gross negligence or willful misconduct. The
indemnification obligations of the Company under this Section 12 shall be in
addition to any liability that the Company may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Purchasers and any such Related Persons. If the
Company breaches its obligations under this Agreement, the Warrants or the
Securities Purchase Agreement, then, in addition to any other liabilities the
Company may have under such agreement or applicable law, the Company shall pay
or reimburse Pequot on demand for all costs of collection and enforcement
(including reasonable attorneys fees and expenses). Without limiting the
generality of the foregoing, the Company specifically agrees to reimburse Pequot
on demand for all costs of enforcing the indemnification obligations in this
Section 12.

13. Tax Matters. Each Party represents that it has received separate tax advice
regarding the transactions contemplated by this Agreement and understands that
it must rely solely on its own advisors. Except as otherwise provided in
Section 6 of the Warrants, Pequot assumes full responsibility for any taxes, and
related interest and/or penalties that may ultimately be assessed upon any
consideration or benefit provided to Pequot hereunder or pursuant to the
Assignment.

 

7



--------------------------------------------------------------------------------

14. No Admission. Each of the Parties understand and agree that nothing
contained in this Agreement shall constitute or be treated as an admission of
liability or wrongdoing by either of the Parties.

15. Entire Agreement. The Parties acknowledge and agree that no promises or
representations were made which do not appear written or are not referenced
herein. This Agreement, together with the Securities Purchase Agreement, the
Warrants and any agreement executed by Pequot in connection with the Assignment,
contains the entire agreement of the Parties as to its subject matter, and can
only be modified, amended or waived by a written agreement signed by the
Parties. No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. In the event of a conflict or
ambiguity between the terms of this Agreement and those in the Warrants or
surviving provisions of the Securities Purchase Agreement, the terms of this
Agreement shall control. Each Party covenants that such Party has not entered
into this Agreement as a result of any representation, agreement, inducement or
coercion. Each Party further covenants that the consideration provided in this
Agreement is the only consideration for entering into this Agreement, and that
no promises or representations of other or further consideration have been made
by any person. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

16. Attorneys’ Fees. If any action or proceeding in contract or tort arising out
of or relating to this Agreement is commenced by any party to this Agreement,
the prevailing party shall be entitled to receive from the other party, in
addition to any other relief that may be granted, the reasonable attorneys’
fees, costs and expenses incurred in the action or proceeding by the prevailing
party, along with any reasonable attorneys’ fees, costs and expenses incurred to
collect any amount awarded in connection with any such action or proceeding.

17. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of New York without regard to the
conflicts of law provisions thereof. EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THIS
AGREEMENT (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THIS AGREEMENT), AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.

 

8



--------------------------------------------------------------------------------

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THE SECURITIES PURCHASE AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

18. Representation by Counsel. The Parties acknowledge and agree that they have
been represented by counsel of their own choice in the negotiations leading to
their execution of this Agreement, that they have read this Agreement, and have
had it fully explained to them by their counsel. The Parties further acknowledge
that the waivers they made herein are knowing, conscious and with full
appreciation that they are forever foreclosed from pursuing any of the rights so
waived and that they understand this Agreement and are signing it voluntarily
and without coercion.

19. Survival of Representations and Warranties. All representations and
warranties contained in Sections 2, 5, 9 and 10 will survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

20. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Releasee of Pequot and the Company, as applicable, is
an intended third party beneficiary of Section 6 or 7, as applicable.

21. Affiliate Confirmation. Each of the Parties hereto confirms that it believes
that Pequot is not an “affiliate” within the meaning of the rules promulgated
under the Securities Act of 1933, as amended. Pequot shall not have any
liability whatsoever with respect to this Section 21.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed to be effective as of the
date and year first above written. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature, which signature shall be deemed of the same
legal effect as an original hard copy signature.

 

IRVINE SENSORS CORPORATION a Delaware corporation By:  

/s/ JOHN C. CARSON

  John Carson,   President and Chief Executive Officer PEQUOT PRIVATE EQUITY
FUND III, L.P.   By: Pequot Capital Management, Inc.,   its Investment Manager
By:  

/s/ CARLOS RODRIGUES

  Carlos Rodrigues   Chief Financial Officer   Pequot Ventures PEQUOT OFFSHORE
PRIVATE EQUITY PARTNERS III, L.P.   By: Pequot Capital Management, Inc.,   its
Investment Manager By:  

/s/ CARLOS RODRIGUES

  Carlos Rodrigues   Chief Financial Officer   Pequot Ventures

 

10



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Securities Purchase Agreement dated December 30, 2005 by and among the
Company, Pequot Private Equity Fund III, L.P. and Pequot Offshore Private Equity
Partners III, L.P.

 

2. Amendment to Securities Purchase Agreement dated March 31, 2006 by and among
the Company, Pequot Private Equity Fund III, L.P. and Pequot Offshore Private
Equity Partners III, L.P.

 

3. Series 1 Senior Subordinated Secured Convertible Note dated December 30, 2005
between the Company and Pequot Private Equity Fund III, L.P.

 

4. Series 1 Senior Subordinated Secured Convertible Note dated December 30, 2005
between the Company and Pequot Offshore Private Equity Partners III, L.P.

 

5. Series 2 Senior Subordinated Secured Convertible Note dated December 30, 2005
between the Company and Pequot Private Equity Fund III, L.P.

 

6. Series 2 Senior Subordinated Secured Convertible Note dated December 30, 2005
between the Company and Pequot Offshore Private Equity Partners III, L.P.

 

7. Series 1 Warrant to Purchase Common Stock dated December 30, 2005 between the
Company and Pequot Private Equity Fund III, L.P.

 

8. Series 1 Warrant to Purchase Common Stock dated December 30, 2005 between the
Company and Pequot Offshore Private Equity Partners III, L.P.

 

9. Series 2 Warrant to Purchase Common Stock dated December 30, 2005 between the
Company and Pequot Private Equity Fund III, L.P.

 

10. Series 2 Warrant to Purchase Common Stock dated December 30, 2005 between
the Company and Pequot Offshore Private Equity Partners III, L.P.

 

11. Letter Agreement dated December 30, 2005 between the Company and Pequot
Private Equity Fund III, L.P.

 

12. Security Agreement dated December 30, 2005 by and among the Company, Pequot
Private Equity Fund III, L.P. and Pequot Offshore Private Equity Partners III,
L.P.

 

13. Subsidiary Security Agreement dated December 30, 2005 by and among the
Company’s subsidiary iNetworks Corporation, Pequot Private Equity Fund III, L.P.
and Pequot Offshore Private Equity Partners III, L.P.

 

14. Subsidiary Security Agreement dated December 30, 2005 by and among the
Company’s subsidiary Redhawk Vision, Inc., Pequot Private Equity Fund III, L.P.
and Pequot Offshore Private Equity Partners III, L.P.

 



--------------------------------------------------------------------------------

15. Subsidiary Security Agreement dated December 30, 2005 by and among the
Company’s subsidiary Novalog, Inc., Pequot Private Equity Fund III, L.P. and
Pequot Offshore Private Equity Partners III, L.P.

 

16. Subsidiary Security Agreement dated December 30, 2005 by and among the
Company’s subsidiary Microsensors, Inc., Pequot Private Equity Fund III, L.P.
and Pequot Offshore Private Equity Partners III, L.P.

 

17. Subsidiary Security Agreement dated December 30, 2005 by and among the
Company’s subsidiary Optex Systems, Inc., Pequot Private Equity Fund III, L.P.
and Pequot Offshore Private Equity Partners III, L.P.

 

18. Subsidiary Guaranty dated December 30, 2005 by and among the Company’s
subsidiaries iNetworks Corporation, Redhawk Vision, Inc., Novalog, Inc.,
Microsensors, Inc. and Optex Systems, Inc., and Pequot Private Equity Fund III,
L.P. and Pequot Offshore Private Equity Partners III, L.P.